

Exhibit 10.1
WINTRUST FINANCIAL CORPORATION

PERFORMANCE SHARE UNIT AGREEMENT


This Performance Share Unit Award Agreement (the “Agreement”) is dated as of
XXXX XX, 20XX (the “Grant Date”), by and between Wintrust Financial Corporation,
an Illinois corporation (the “Company”), and NAME (the “Participant”) and is
governed by the terms of the Wintrust Financial Corporation Long-Term Incentive
Program (the “Program”), which was adopted by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company under the Wintrust
Financial Corporation 2007 Stock Incentive Plan (the “Plan”). Capitalized terms
not defined herein shall have the meanings specified in the Program or Plan.
1.    Award.
(a)    General Terms of Award. Subject to the terms of this Agreement, the
Program and the Plan, the Participant is hereby granted a target performance
share unit award representing the right to receive XXXX shares of the Company’s
common stock, no par value (the “Common Stock”) (the “Award”); provided,
however, that the number of shares of Common Stock to be issued to the
Participant shall be determined based upon the satisfaction of the Performance
Criteria in accordance with the terms of this Agreement, including Exhibit A
hereto. It is understood that this Agreement is subject to the terms of the
Program and Plan, to which reference is hereby made for a more detailed
description of the terms to which the Award is subject and by which reference
the Program and Plan are incorporated herein. The Program and the Plan shall
control in the event there is any conflict between the Plan or Program and this
Agreement and on such matters as are not contained in this Agreement.
(b)    Acceptance of Agreement. The Award shall be null and void unless the
Participant shall accept this Agreement by executing it in the space provided
below and returning such original execution copy to the Company within ninety
(90) days following the Participant’s receipt of this Agreement.
2.    Satisfaction of Performance Criteria. The number of shares of Common Stock
to be issued to the Participant at the end of the Performance Period (as defined
in Exhibit A) shall be determined as described in Exhibit A to this Agreement,
which Exhibit A is incorporated into and forms a part of this Agreement.
3.    Vesting and Termination of Employment.
(a)    Performance-Based Vesting Conditions. Except as otherwise provided in
this Section 3, the Participant shall be eligible to receive the number of
shares of Common Stock determined pursuant to Exhibit A only if the Participant
has remained continuously employed by the Company or one of its Affiliates
through the date on which the Award is settled pursuant to Section 4 of this
Agreement.



--------------------------------------------------------------------------------



(b)    Termination by Reason of Death, Permanent Disability or Retirement. In
the event the employment of the Participant is terminated by reason of the
Participant’s death, Permanent Disability or Retirement prior to the date on
which the Award is settled pursuant to Section 4 of this Agreement, then the
Participant shall be entitled to a prorated Award, with such prorated Award
equal to the number of Shares determined based on the actual performance during
the Performance Period multiplied by a fraction, the numerator of which shall
equal the number of full months such Participant was employed during the
Performance Period and the denominator of which shall equal the number of full
months in the Performance Period.
(c)    Termination for any Other Reason. In the event the employment of the
Participant is terminated for any reason other than the Participant’s death,
Permanent Disability or Retirement prior to the date on which the Award is
settled pursuant to Section 4, then the Participant’s Award shall be immediately
forfeited by the Participant upon such termination of employment.
(d)    Change of Control. Upon (i) a Change of Control or (ii) the termination
of the Participant’s employment by the Company without Cause or by the
Participant due to a Constructive Termination within 18 months following the
occurrence of a Change of Control, the Award shall be governed by the terms of
Sections 12(a) and 12(b) of the Plan, as applicable; provided, however, that in
the event the Award shall vest pursuant to Section 12 of the Plan, such Award
shall be settled within thirty (30) days following the effective date of the
Change of Control in the case of vesting pursuant to Section 12(a) of the Plan
or the Participant’s termination of employment in the case of vesting pursuant
to Section 12(b) of the Plan; provided further, that if the Change of Control is
not a “change in control event,” within the meaning of Section 409A of the Code,
then such Award shall be settled at the same time as set forth in Section 4.
(e)    Leave of Absence. The Participant shall not be deemed to have terminated
employment during any paid leave of absence, provided that the Participant
continues to remain an employee of the Company or one of its Affiliates. During
any Company-approved unpaid leave of absence, the Award shall be prorated, with
such prorated award equal to the number of Earned Shares determined based on the
actual performance during the Performance Period multiplied by a fraction, the
numerator of which shall equal the number of full months such Participant was an
active employee and on the Company’s payroll during the Performance Period and
the denominator of which shall equal the number of full months in the
Performance Period, provided that the Participant continues to remain an
employee of the Company or one of its Affiliates.
4.    Settlement of Award. No later than the March 15th occurring immediately
after the last day of the Performance Period, the Company shall issue or
transfer to the Participant the number of shares of Common Stock determined
pursuant to Exhibit A; provided that and except as otherwise provided for in
this Agreement, the Participant has remained continuously employed by the
Company or one of its Affiliates through the date on which the Award is settled
pursuant to this Section 4. Notwithstanding any other provision in the Agreement
to the contrary, the Company shall not issue or transfer any shares of Common
Stock subject to the



--------------------------------------------------------------------------------



Award, unless and until the Committee has certified that the applicable
Performance Criteria have been satisfied, which certification shall occur within
60 days following the last day of the Performance Period. The Company may effect
such transfer either by the delivery of one or more certificates of Common Stock
to the Participant or by an appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company, and in either case by issuing
such shares in the Participant’s name or in such other name as is acceptable to
the Company and designated in writing by the Participant. The Company shall pay
all original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 3.3 of the Program. Prior to
the settlement of the Award, the holder of such Award shall have no rights as a
shareholder of the Company with respect to the shares of Common Stock subject to
such Award, including, without limitation, voting rights and the right to
receive dividends. The Committee reserves the right to settle the shares of
Common Stock subject to the Award in cash having a Fair Market Value as of the
date of payment equal to the Fair Market Value of such shares, as determined by
the Committee in its sole discretion.
5.    Withholding. The Company will have the power and the right to deduct or
withhold, or require the Participant or the Participant’s beneficiary to remit
to the Company, the number of shares of Common Stock or an amount sufficient to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Agreement.
6.    Clawback Provision. Participant acknowledges that Participant has read the
Company’s Clawback Policy. In consideration of the grant of the Award, the
Participant agrees to abide by the Company’s Clawback Policy and any
determinations of the Board pursuant to the Clawback Policy. Without limiting
the foregoing, and notwithstanding any provision of this Agreement to the
contrary, the Participant agrees that the Company shall have the right to
require the Participant to repay the value of the shares received by the
Participant pursuant to this Agreement, as may be required by law (including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and implementing rules and regulations thereunder) or as a result of: (i) a
financial restatement if the shares issued to the Participant were predicated
upon achieving certain Performance Criteria that were subsequently the subject
of such financial restatement; (ii) the Committee determined that the
Participant engaged in intentional misconduct that caused the need for such
restatement; and (iii) a lower number of shares would have been issued based on
the restated results. This Section 6 shall survive the termination of the
Participant’s employment for any reason. The foregoing remedy is in addition to
and separate from any other relief available to the Company due to the
Participant’s misconduct or fraud. Any determination by the Committee with
respect to the foregoing shall be final, conclusive and binding upon the
Participant and all persons claiming through the Participant.
7.    Administration. The authority to administer and interpret this Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to this Agreement as it has with respect to the Program and Plan.
Any dispute or disagreement which shall arise under, as a result of, or in any
way shall relate to the interpretation or construction or this Agreement shall
be determined by the Committee, and any such determination shall be final,
binding and conclusive for all purposes.



--------------------------------------------------------------------------------



8.    Transferability. The Award shall not be subject to execution, collateral
assignment, attachment or similar process, unless otherwise permitted by the
Committee under the terms of the Program or Plan. Any such attempted action or
other disposition of the Award contrary to the provisions of the Program or Plan
shall be null and void, and in such event the Company shall have the right to
terminate the Award. Such termination shall not prejudice any rights or remedies
which the Company or an Affiliate may have under this Agreement or otherwise.
9.    Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by registered mail to Wintrust Financial Corporation,
9700 West Higgins Road, Rosemont, Illinois 60018, Attn: General Counsel, or at
such other address designated by the Company. All notices to the Participant or
other person or persons succeeding to the Participant’s rights under this
Agreement shall be delivered to the Participant or such other person or persons
at the Participant’s address as it then appears on the Company’s records.
10.    Governing Law. This agreement shall be governed by laws of the State of
Illinois and shall inure to the benefit of and be binding upon the Company and
its successors and assigns and the Participant and the Participant’s heirs,
executors, administrators and successors.
11.    Section 409A. The Agreement is intended to comply with the requirements
of Section 409A of the Code, and shall be interpreted and construed consistently
with such intent; provided, however, that in no event shall the Company or any
of its directors, officers, employees or advisors be responsible for any such
additional tax, interest or related tax penalties that may be imposed under
Section 409A of the Code. Notwithstanding any other provision in the Agreement,
Program or Plan, if a Participant is a “specified employee,” as defined in
Section 409A of the Code, as of the date of the Participant’s “separation from
service,” as defined in Section 409A of the Code, then to the extent any amount
payable to the Participant (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon the Participant’s separation from service and (iii) under the terms of this
Program would be payable prior to the six-month anniversary of the Participant’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the first business day following the six-month anniversary of the
separation from service and (b) the date of the Participant’s death.

























--------------------------------------------------------------------------------



Wintrust Financial Corporation by:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Edward J. Wehmer, President and Chief Executive Officer
 
 
Date
 
 
 
 
 
 
 
 
Participant:
 
 
 
 
 


 
 
 
 
 
NAME
 
 
Date
 
 
 
 
 
 
 
 
Attest
 
 
 
 
 


 
 
 
 
 
David A. Dykstra
 
 
Date
 
 




